Citation Nr: 1643483	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  10-46 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD) with anxiety. 

2.  Entitlement to service connection for a left shoulder disorder. 

3.  Entitlement to service connection for a low back disorder. 

4.  Entitlement to service connection for a right hip disorder. 

5.  Entitlement to service connection for a left knee disorder. 

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

7.  Entitlement to service connection for residuals of a head injury, to include traumatic brain injury (TBI) and headaches. 

8.  Entitlement to service connection for a neck disorder. 

9.  Entitlement to service connection for vertigo. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from January 1976 to December 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal, in pertinent part, from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  By that rating action, the RO denied service connection for the disabilities listed as issues numbered one (1) through six (6) on the title page herein.  The Veteran appealed the RO's decision to the Board. 

In July 2016, the Board testified before the undersigned at a videoconference hearing conducted via the above RO.  A transcript of that hearing has been received into the electronic record. 

Regarding the claim for an acquired psychiatric disorder, to include PTSD and MDD with anxiety listed on the title page, the Board is mindful that a claim should be broadly construed and, thus, it has been recharacterized to encompass all psychiatric diagnoses of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

Regarding the issues of entitlement to service connection for a neck disorder and vertigo, by a May 2011 rating decision, the RO denied service connection for these disabilities.  The Veteran was notified of the RO's decision that same month (i.e., May 5, 2011).  On May 4, 2012, VA received a facsimile from an attorney, wherein, on behalf of the Veteran, he disagreed with the RO's denials of service connection for the above-cited disabilities.  The Board is required to remand this matter for issuance of an Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 23 (1999)

The Board notes that additional treatment records were submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in a November 2015 Supplemental Statement of the Case (SSOC).  To date, these records have not been reviewed by the AOJ, and no waiver from the Veteran or his representative has been received.  The Veteran, however, is not prejudiced, as upon remand, the AOJ will be able to review these records in the first instance.  38 C.F.R. §§ 20.800, 20.1304 (2015).

Issues numbered two (2) through nine (9) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.



FINDING OF FACT

Medical evidence associates the Veteran's currently diagnosed PTSD and depression to an in-service occurrence of sexual trauma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).

2.  The criteria for service connection for depression have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

In this decision, the Board grants service connection for PTSD and depression.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.

II. Merits Analysis

The Veteran seeks service connection for an acquired psychiatric disorder, notably PTSD and depression.  He contends that he was raped by a male superior as part of a mentor program in 1969 while stationed at Anderson Air Force Base. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 
Establishing service connection for PTSD requires:  (1) medical evidence diagnosing the condition in conformance with the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders; (2) a link, established by medical evidence, between a veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2015); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).

VA treatment records indicate that beginning from 2008, the Veteran has been clinically diagnosed with PTSD, anxiety and depression.  Recently, VA social workers and psychologists have diagnosed him with PTSD and depressive disorder in accordance with established principles.  Furthermore, these same clinicians have generally linked the Veteran's PTSD and depression to his military sexual trauma (MST).  (See April and May 2015 VA treatment records, authored by a psychiatric intern and signed by a reviewing licensed psychologist). 

Although the Veteran has not produced corroborating evidence of his claimed in-service sexual trauma, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).

As such, the Board finds that the Veteran's treatment records, which depict a diagnosis and course of treatment for PTSD and depression over an eight (8) year period, and have associated his PTSD and depression to an in-service MST, are sufficient to constitute credible supporting evidence of the claimed MST.

Therefore, resolving reasonable in the Veteran's favor, and in light of his unwavering account of the incident in question, the Board finds that his currently diagnosed PTSD with depression is related to events occurring during service.  Therefore, the criteria for service connection for PTSD and depression have been met.


ORDER

Service connection for PTSD is granted. 

Service connection for depression is granted. 


REMAND

The Board finds that prior to further review of the claims for service connection for left shoulder; low back; right hip; and left knee disabilities; GERD; residuals of a head injury, to include TBI and headaches; neck disability; and, vertigo, additional substantive development is necessary.  Specifically, the AOJ should obtain outstanding vocational rehabilitation records; schedule the Veteran for VA examinations of his left knee and low back disabilities; and, issue an SOC that addresses the issues of entitlement to service connection for vertigo and neck disorder.  The Board will discuss each reason for remand separately. 

i) Vocational Rehabilitation Records

The Board notes that an October 2010 report, prepared by Texas County Memorial Hospital, reflects that the Veteran complained, in part, of low back and left shoulder pain.  It was noted that the Veteran had received treatment at that facility one (1) year previously and that the original injury had occurred during military service, 20 years previously.  At that time, the Veteran reported that he had applied for VA vocational rehabilitation with the intent to transfer into a less physically demanding job.  The Board has reviewed the electronic record it does not appear that any records associated with the Veteran's VA vocational rehabilitation evaluation/training have been obtained and associated with the electronic record.  Consequently, a remand is necessary in order to obtain those records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

ii) VA examinations-Left Knee and Low Back Disabilities

The Veteran seeks service connection, in part, for left knee and low back disabilities.  He contends that his left knee gave way while running during an in-service weight loss program and that he has experienced left knee pain since that time. (Transcript  (T. ) at page (pg.) 26).  Regarding his low back, he contends that he has had low back pain ever since he fell down slippery steps while stationed in Guam.  (T. at pg. 14). 

Service treatment records are devoid of any subjective complaints or clinical findings referable to the left knee or low back.  A November 1981 service separation examination report reflects that the Veteran's lower extremities and low back were evaluated as "normal."  The examining clinician noted that the Veteran had had left knee pain since 1977 without any treatment.  On an accompanying Report of Medical History, the Veteran indicated that he had had swollen or painful joints.  He denied having had recurrent back pain; "trick" or locked knee; arthritis, rheumatism or bursitis; and, any other bone or joint deformity.

Post-service evidence reflects that the Veteran has been diagnosed as having left knee arthritis and degenerative disc disease at L3-5.  (See VA treatment reports, dated in March 2008 and September 2010, respectively). 

As the record contains an in-service notation that the Veteran had had left knee pain since 1977 and he currently has left knee and low back disabilities that he reported started during active service, the low threshold for obtaining a medical opinion or examination is triggered.  An examination is needed to determine whether these disabilities are related to service.  (Parenthetically, the Board observes that VA has provided the Veteran with examinations in conjunction with his claims for service connection for left shoulder and right hip disabilities and headaches in August 2010 and GERD in June 2014).  

iii) SOC-Vertigo and Neck Disorder

As noted in the Introduction, by a May 2011 rating decision, the RO denied service connection for a neck disability and vertigo.  The Veteran was notified of the RO's decision that same month (i.e., May 5, 2011).  On May 4, 2012, VA, received a facsimile from an attorney, wherein, on behalf of the Veteran, he disagreed with the RO's denials of service connection for the above-cited disabilities.  The Board is required to remand this matter for issuance of an SOC.  Manlincon, supra. 

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Obtain all of the Veteran's VA Vocational Rehabilitation records and associate those documents with his Veterans Benefits Management System (VBMS) electronic record.

Updated medical treatment records, VA and non-VA, should also be obtained and added to the claims file.

2.  After the development in directive one (1) has been accomplished and any additional evidence has been associated with the record, schedule the Veteran for VA examination by and appropriate specialist to determine the etiology of his current left knee and low back disabilities. 

The Veteran's electronic record must be reviewed by the examiner.  The examiner must respond to the following question as it relates to each disorder: 

a. Is it at least as likely as not (50 percent or greater probability) that any current left knee disability, including arthritis, and low back disability, including DDD at L3-5, began in active service or is otherwise the result of a disease or injury in such service, or was manifested to a compensable degree within one year of service discharge in December 1981? 

b. The left knee examiner should consider a notation on the Veteran's November 1981 service separation examination report reflecting that he had had left knee pain since 1977 but without treatment.  The spine examiner should note that the Veteran's spine was found to have been normal at discharge, and that he denied having had recurrent back pain.

c. The examiner should provide reasons for their respective opinions.

The examiner should indicate whether the Veteran's reports, if accepted, would be sufficient to show that a current left knee disability and low back disability are the result of an in-service injury or had their onset in service.  If the Veteran's reports would be sufficient, the examiners should state whether there is any medical reason for rejecting those reports (other than the absence of supporting clinical evidence, unless it would be medically expected that the Veteran would have sought further treatment or such record would exist).

The examiner is hereby advised that the absence of evidence of treatment records cannot, standing alone, serve as the basis for a negative opinion.
If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether this is due to the limits of his or her medical knowledge, the limits of medical knowledge in general, or if there is additional evidence that would permit the needed opinion to be provided.

3.  Issue an SOC addressing the issues of entitlement to service connection for a neck disorder and vertigo.  These issues should not be certified or returned to the Board unless a timely substantive appeal is received.

4.  The claims previously certified on appeal should be readjudicated.  If any benefit sought on appeal remains denied, issue an SSOC to the Veteran and his representative that addresses all evidence received since issuance of a November 2015 SSOC.  Then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


